DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a/the mating body” in lines 9 and 2. It renders the claim indefinite since it is unclear whether the mating body is the same as “a flexible mold core structure” in lines 1-2 or different. The specification discloses that “The mating body of the flexible metal film 2 and the metal rod 1 in the present embodiment is a separated flexible mold core” in Pa [36]. Thus, for the purpose of examination, it has been interpreted as the flexible mold core structure.
The remaining dependent claims 2-7 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Allowable Subject Matter

Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, a primary reason why it is deemed novel and non-obvious is that while the prior art (McQuiston et al., US 2003/0114919) teaches an injection molding method for a degradable intravascular stent (Pa [0044]) comprising: processing a complementary structure of the degradable intravascular stent on the surface of the mandrel (“a mandrel 22 is provided with mesh grooves 26 that correspond to the pattern of the polymeric mesh”, Pa [0044] and Fig. 6); assembling the mandrel with a mold sleeve of an injection molding machine, and performing injection molding processing (“The mandrel and the encapsulating sleeve permit the injection of a polymer which fills the channels corresponding to the mesh pattern.”, Pa [0045] and Fig. 9); ending the injection molding, removing the mandrel and the degradable intravascular stent formed on the surface of the mandrel by injection molding, performing cooling; then removing the mandrel to obtain a formed degradable intravascular stent (“the assembly is allowed to cool and the outer mold covers are removed from the mandrel 22”, Pa [0046]; “a mandrel is placed down the center of the rings 12”, Pa [0062]), but does not teach winding a metal rod with a flexible metal film, and applying an inward bending stress to the flexible metal film before fixing the flexible metal film and the metal rod; separating the metal rod from the flexible metal film, and withdrawing the metal rod, wherein the flexible metal film will curl inwards; then removing the flexible metal film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742